Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce Greenhaus (Reg. No. 37,339) on August 10, 2022.

The application has been amended as follows: 

2.	(Currently Amended) A method of measuring packet loss rates of a the  communication network between the intermediate node and a wireless device, the intermediate node connected between the DS and DR, comprising the steps of:
communicating said series of packets through the communication network, to the intermediate node;
receiving the series of packets at the intermediate node during the interval;
storing data from each of said packets received at the intermediate node;
estimating a Round Trip Time (RTT) for said packets; and
processing said stored data to measure packet loss rate responsive to the RTT estimate and the stored data;
wherein processing the stored data includes, for each packet:
extracting a TCP sequence number;
determining a payload length;
making an estimate of the RTT for the session; and
comparing the received TCP sequence number with all TCP sequence numbers previously received, and
if there is a match with any previously received TCP sequence number, then incrementing a packet loss counter by 1,
otherwise classifying a scenario responsive to the stored data.

4.	(Currently amended) The method of claim 3 wherein the step of examining the received  series of packets and stored data includes determining where gaps exist in the stored data a packet of the received  series of packets fills one of the gaps.

13.	(Currently amended) A method of measuring downlink packet loss rates over an interval of a packet-based communication session between a network source (NS) and a wireless User Equipment (UE) device, the downlink packet loss rates measured at an intermediate node of [[the]] a communication network, the intermediate node connected between the NS and UE, the downlink packet loss rate indicative of [[the]] a loss in the  communication network between the intermediate node and the UE, each packet including a byte sequence number and having a payload length, comprising the steps of:
receiving a series of packets from the NS at the intermediate node during the interval in the communication session, and communicating said series of packets through the intermediate node to the UE;
providing a hashmap that includes fields for a byte sequence number and a num_times_seen counter for storing a number of times that a byte sequence number has been seen;
for each packet received at the intermediate node, and repeating (a)-(e) until a last packet in the interval:
(a) determining the byte sequence number;
(b) incrementing a total downlink packet counter;
(c) determining the payload length;
(d) adding the payload length to a downlink bytes counter; and
(e) incrementing the num_times_seen counter for the byte sequence number in the hashmap;
determining a retransmission count for each byte sequence number responsive to the num_times_seen counter for each byte sequence number;
providing a retransmission count for the interval by totaling the retransmission count over all packets in the interval; and
determining a downlink packet loss rate by dividing the retransmission count for the interval by the total downlink packet counter.

15.	(Currently amended) The method of claim 13, wherein the communication network has service guarantees for the communication session, and further comprising the step, responsive to the downlink packet loss rate, of determining if the service guarantees have been met, and if not, then implementing a resolution mechanism responsive to said determination to reduce the downlink packet rate loss.

16.	(Currently amended) The method of claim 15 wherein the step of implementing a resolution mechanism includes at least one of mitigating losses, reconfiguring the communication network, downgrading service, and adding hardware to the communication network.

17.	(Currently Amended) A method of measuring uplink packet loss rates over an interval of a packet-based communication session between a wireless User Equipment (UE) and a Network Source (NS), the packet loss rates measured at an intermediate node of [[the]] a communication network, the intermediate node connected between the UE and the NS, the uplink packet loss rate indicative of [[the]] a loss in the communication network between the intermediate node and the UE, each packet including a byte sequence number and having a payload length, comprising the steps of:
receiving a series of packets from the UE at the intermediate node during the interval in the communication session, and communicating said packets through the intermediate node to the NS;
for each packet received at the intermediate node, and repeating (a)-(h) until a last packet in the interval:
(a) determining and storing the byte sequence number;
(b) incrementing a total uplink packet counter;
(c) determining the payload length; and
(d) adding the payload length to a total uplink bytes counter;
(e) if the byte sequence number of a current packet is greater than a byte number of a previously-received packet, then determining that the packet with the greater byte sequence number is 
(f) if the byte sequence number of a current packet is less than or equal to a byte number of a previously-received  packet, then determining whether a current packet is a delayed packet or a retransmission,
(g) if a packet is determined to be the result of delay then ending processing for the packet;
(h) if a packet is determined to be a retransmission, then incrementing a missing packet counter and adding the payload length to a missing byte counter and ending processing for that packet;
determining an uplink packet loss rate by dividing the missing packet counter for the interval by the total uplink packet counter; and
determining an uplink byte loss rate by dividing the missing byte counter for the interval by the total uplink bytes counter.

19.	(Currently Amended) The method of claim 17, wherein the communication network has service guarantees for the communication session, and further comprising the step, responsive to the uplink packet loss rate and uplink byte loss rate, of determining if the service guarantees have been met, and if not, then implementing a resolution mechanism responsive to said determination to reduce the uplink packet rate loss.

20.	(Currently Amended) The method of claim 19, wherein the step of implementing a resolution mechanism includes at least one of mitigating losses, reconfiguring the communication network, downgrading service, and adding hardware to the communication network.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendments to claims 2, 3, 14, 17 and 18, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.
In view of the amendments to Claim 2 and the cancellation of Claim 1, the previous Double Patenting rejection is hereby withdrawn.
Claims 2, 4, 13, 15-17, 19 and 20 have been amended to correct antecedent basis issues that were remaining after the amendments filed on June 28, 2022.
In the amendments filed on June 28, 2022, independent claim 1 was combined with allowable dependent claim 2.  In particular, claim 2 recites “wherein processing the stored data includes, for each packet: extracting a TCP sequence number; determining a payload length; making an estimate of the RTT for the session; and comparing the received TCP sequence number with all TCP sequence numbers previously received, and if there is a match with any previously received TCP sequence number, then incrementing a packet loss counter by 1, otherwise classifying the a scenario responsive to the stored data.”  The prior art of record, either alone or in combination, does not teach these limitations.
Patel et al. (US 2007/0195797) teaches communicating a series of packets through the wireless network, to the intermediate node (“sensor node 120 receives all network traffic that is communicated between the first network element 102A and the second network element 102B, examines or monitors the network traffic, and forwards the network traffic to the destination indicated in the traffic without modification” – See [0036]).  The sensor node (intermediate node) communicates/forwards packets between elements 102A/B (DS/DR).  Patel further teaches receiving the series of packets at the intermediate node during the interval (“sensor node 120 receives all network traffic that is communicated between the first network element 102A and the second network element 102B, examines or monitors the network traffic, and forwards the network traffic to the destination indicated in the traffic without modification” – See [0036]).  The sensor node (intermediate node) receives all of the packets that are communicated between the DS and DR.  Patel further teaches storing data from each of said packets received at the intermediate node (“steps 302, 304 may involve determining a port value or port number that is carried in a segment header of the received segment and storing a triple (TSVal, my_time, application port number) in the control structure 126” – See [0063]; “steps 302, 304 involve determining and storing in the control structure 126 the 5-tuple of values that identify a distinct transport layer flow, including source network address, source port number, destination network address, destination port number, and protocol” – See [0064]).  The sensor node (intermediate node) stores data from the packets such as port numbers, addresses, protocols, timestamps, etc.  Finally, Patel teaches estimating a Round Trip Time (RTT) for said packets (“In step 318, the end-to-end latency for the network elements and the network is determined as the sum of the first latency and the second latency” – See [0060]; See also [0053]-[0059] and steps 306-318 of Fig. 3).  The sensor node determines an end-to-end latency (round trip time) for the packets transmitted between the DS and DR.
However, Patel does not teach “wherein processing the stored data includes, for each packet: extracting a TCP sequence number; determining a payload length; making an estimate of the RTT for the session; and comparing the received TCP sequence number with all TCP sequence numbers previously received, and if there is a match with any previously received TCP sequence number, then incrementing a packet loss counter by 1, otherwise classifying the a scenario responsive to the stored data.”
Guo et al. (US 7,821,937) teaches measuring a packet loss rate by processing stored data to measure packet loss rate responsive to an RTT estimate and the stored data (See Col. 1, lines 29-31 and Col. 9, lines 15-18; See also Fig. 6).  The stored data includes a damage loss counter indicative of a number of packets lost due to network transmission error.  As shown in Fig. 6, when the current RTT (RTT estimate) is greater than a threshold, the damage loss counter is incremented.  Furthermore, the damage loss counter is used to calculate a damage loss rate (i.e., packet loss rate) in accordance with the calculation “DLR = damage_loss / transmitted_packets” from Fig. 6.  However, Guo also does not teach “wherein processing the stored data includes, for each packet: extracting a TCP sequence number; determining a payload length; making an estimate of the RTT for the session; and comparing the received TCP sequence number with all TCP sequence numbers previously received, and if there is a match with any previously received TCP sequence number, then incrementing a packet loss counter by 1, otherwise classifying the a scenario responsive to the stored data.”
Independent claim 13 recites a method of measuring downlink packet loss rates.  Claim 13 comprises the steps of “providing a hashmap that includes fields for a byte sequence number and a num_times_seen counter for storing a number of times that a byte sequence number has been seen;
for each packet received at the intermediate node, and repeating (a)-(e) until a last packet in the interval:
(a) determining the byte sequence number;
(b) incrementing a total downlink packet counter;
(c) determining the payload length;
(d) adding the payload length to a downlink bytes counter; and
(e) incrementing the num_times_seen counter for the byte sequence number in the hashmap;
determining a retransmission count for each byte sequence number responsive to the num_times_seen counter for each byte sequence number;
providing a retransmission count for the interval by totaling the retransmission count over all packets in the interval; and
determining a downlink packet loss rate by dividing the retransmission count for the interval by the total downlink packet counter.”
Kuai (US 2022/0150130) teaches a method of measuring downlink packet loss rates (“In a possible design, the first network performance indicator includes one or more of the following parameters: … a downlink packet loss rate” – See [0025]).  However, Kuai does not teach “providing a hashmap that includes fields for a byte sequence number and a num_times_seen counter for storing a number of times that a byte sequence number has been seen.”  Furthermore, Kuai does not teach the use of a byte sequence number.  Nor does Kuai teach the use of a counter associated with the number of times a byte sequence number has been seen.  Thus, Kuai further does not teach determining a retransmission count for each byte sequence number, providing a retransmission count for the interval by totaling the retransmission count over all packets in the interval, and determining a downlink packet loss rate by dividing the retransmission count for the interval by the total downlink packet counter.
Independent claim 17 recites a method of measuring uplink packet loss rates.  Claim 17 comprises the steps of “for each packet received at the intermediate node, and repeating (a)-(h) until a last packet in the interval:
(a) determining and storing the byte sequence number;
(b) incrementing a total uplink packet counter;
(c) determining the payload length; and
(d) adding the payload length to a total uplink bytes counter;
(e) if the byte sequence number of a current packet is greater than a byte number of a previously-received packet, then determining that the packet with the greater byte sequence number is likely not a retransmission and ending processing for that packet,
(f) if the byte sequence number of a current packet is less than or equal to a byte number of a previously-received patent packet, then determining whether a current packet is a delayed packet or a retransmission,
(g) if a packet is determined to be the result of delay then ending processing for the packet;
(h) if a packet is determined to be a retransmission, then incrementing a missing packet counter and adding the payload length to a missing byte counter and ending processing for that packet;
determining an uplink packet loss rate by dividing the missing packet counter for the interval by the total uplink packet counter; and
determining an uplink byte loss rate by dividing the missing byte counter for the interval by the total uplink bytes counter.”
Kuai teaches a method of measuring uplink packet loss rates (“In a possible design, the first network performance indicator includes one or more of the following parameters: … an uplink packet loss rate” – See [0025]).  Kuai, however, does not teach repeating the steps (a)-(h) until the last packet in the interval, using the total uplink packet counter and missing packet counter information to determine the uplink packet loss rate, and using the missing byte counter and total uplink bytes counter information to determine the uplink byte loss rate.
These limitations in combination with the other limitations of the independent claims are not taught by the prior art.  Accordingly, claims 2-4 and 13-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478